NUMBER 13-18-00415-CR

                            COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG


CHRISTIAN OMAR STOWE,                                                     Appellant,

                                          v.

THE STATE OF TEXAS,                                                       Appellee.


                    On appeal from the 24th District Court
                         of Victoria County, Texas.


                         MEMORANDUM OPINION

             Before Justices Benavides, Hinojosa and Perkes
               Memorandum Opinion by Justice Hinojosa

      Appellant Christian Omar Stowe appeals his conviction for unlawful possession

with the intent to deliver a controlled substance in penalty group 2 in an amount of 400

grams or more. See TEX. HEALTH & SAFETY CODE ANN. § 481.113(e). After finding that

Stowe violated multiple conditions of his community supervision, the trial court revoked

his community supervision and sentenced him to ten years’ imprisonment. In one issue,
Stowe argues that the State failed to prove he had an ability to pay past due supervisory

fees, one of the multiple violations forming the basis for the trial court’s revocation

decision. We affirm.

                                        I.      BACKGROUND

        Pursuant to a plea bargain, Stowe pleaded guilty to possession with intent to

deliver a controlled substance as charged in the indictment. The trial court adjudicated

guilt and imposed a ten-year prison sentence, which it probated for five years. The State

later filed a motion to revoke his community supervision. 1

        The trial court held a hearing on the motion, during which Stowe pleaded “true” to

the following alleged violations: changing his place of residence without his supervision

officer’s prior approval; leaving his county of residence without prior approval; failing to

report to his supervision officer in February and March of 2018; and failing to abide by

curfew restrictions. Stowe pleaded “not true” to the following: committing the offenses

of possession of marijuana and unlawful possession of a firearm; failing to abstain from

the use of intoxicating substances; associating with individuals with a known criminal

history; possessing a firearm; failing to pay supervision fees; and failing to timely complete

a drug offender treatment program.

        The trial court admonished Stowe that his pleas of true were sufficient for the court

to find the allegations to be true and revoke Stowe’s community supervision. It then

asked Stowe if he still wished to plead true, and Stowe responded that he did.



        1 This appeal pertains to the second motion to revoke filed by the State. On the State’s first

motion, the trial court ordered appellant to serve seven days in the Victoria County jail as an additional
sanction for violating his probationary terms, but it did not then revoke Stowe’s community supervision.
                                                    2
      The State presented the testimony of Skyler Barker, an officer with the Corpus

Christi Police Department, and Tasha Haley, a community supervision officer. Officer

Barker testified that he stopped Stowe’s vehicle after observing a traffic violation. Upon

making contact with the vehicle’s occupants, Officer Barker identified Stowe and three

passengers, one of which he knew to have a criminal history and gang affiliation. Officer

Barker detected an odor of marijuana emitting from the vehicle. With the assistance of

other responding officers, he searched the vehicle and discovered a pistol, ammunition,

and marijuana.    The marijuana was located in a plastic bag in the vehicle’s center

console. Stowe claimed ownership of the ammunition and the marijuana, but he told

Officer Barker that the gun belonged to one of the passengers.

      Officer Haley testified that Stowe failed to timely complete a drug program and

failed to report to his supervision officer for two months in violation of his community

supervision conditions.

      Stowe testified that he paid between $6,000 and $6,500 in fees during the period

of his community supervision. He disagreed that he owed $38 in past due supervisory

fees as alleged in the State’s motion to revoke. Stowe further claimed that he was

unaware that a firearm was in his vehicle when he was stopped by Officer Barker. Stowe

also clarified that he admitted only to having a “roach” of marijuana but that he was

unaware of any other marijuana in the vehicle. On cross-examination, Stowe admitted

that he received deferred adjudication community supervision for assaulting his stepfather

and that he pleaded guilty to assaulting his sister during his period of community

supervision in the present case.


                                            3
       The trial court found the alleged community supervision violations to be true,

revoked Stowe’s community supervision, and sentenced him to ten years’ imprisonment.

This appeal followed.

                                    II.    DISCUSSION

A.     Standard of Review

       We review a trial court’s order revoking community supervision for an abuse of

discretion. Hacker v. State, 389 S.W.3d 860, 865 (Tex. Crim. App. 2013) (citing Rickels

v. State, 202 S.W.3d 759, 763 (Tex. Crim. App. 2006)). The trial court has discretion to

revoke community supervision when the State proves by a preponderance of the

evidence that the defendant violated at least one condition of his community supervision.

Cobb v. State, 851 S.W.2d 871, 874 (Tex. Crim. App. 1993). “[A] preponderance of the

evidence” means “that greater weight of the credible evidence which would create a

reasonable belief that the defendant has violated a condition of his [community

supervision].”   Hacker, 389 S.W.3d at 865 (citing Rickels, 202 S.W.3d at 764).           In

determining the sufficiency of the evidence to sustain a revocation, we view the evidence

in the light most favorable to the trial court’s ruling. Jones v. State, 589 S.W.2d 419, 421

(Tex. Crim. App. 1979). The trial court abuses its discretion in revoking community

supervision if, as to every ground alleged, the State fails to meet its burden of proof.

Cardona v. State, 665 S.W.2d 492, 494 (Tex. Crim. App. 1984).

B.     Analysis

       Stowe challenges the sufficiency of the evidence supporting the trial court’s finding

that he violated his community supervision conditions by failing to pay his monthly


                                             4
supervision fees. Specifically, Stowe maintains that the State presented no evidence

that he had the ability to pay the alleged $38 deficit.

        Stowe relies on the “ability-to-pay statute,” 2 which provides in relevant part as

follows:

        In a revocation hearing at which it is alleged only that the defendant violated
        the conditions of community supervision by failing to pay community
        supervision fees or court costs . . . the state must prove by a preponderance
        of the evidence that the defendant was able to pay and did not pay as
        ordered by the judge.

TEX. CODE CRIM. PROC. ANN. art. 42A.751(i) (emphasis added). By its plain language,

the ability-to-pay statute applies only when a defendant’s failure to pay fees or costs is

the sole basis for revocation. See Gipson v. State, 428 S.W.3d 107, 113 (Tex. Crim.

App. 2014) (Johnson, J., concurring); see also Barrera v. State, No. 07-18-00098-CR,

2018 WL 4345313, at *2 (Tex. App.—Amarillo Sept. 11, 2018, no pet.) (mem. op., not

designated for publication); Farr v. State, No. 13-17-00297-CR, 2018 WL 4017118, at *4

(Tex. App.—Corpus Christi–Edinburg Aug. 23, 2018, no pet.) (mem. op., not designated

for publication). As noted above, the trial court found that Stowe committed multiple

violations, many of which did not pertain to the payment of fees. Therefore, article

42A.751(i) is inapplicable, and the trial court did not abuse its discretion on this basis.

See Gipson, 428 S.W.3d at 113



        2   We note that Stowe does not present any constitutional argument regarding his ability to pay the
supervisory fees. See Bearden v. Georgia, 461 U.S. 660, 672 (1983) (discussing due process concerns
when a defendant’s probation is revoked for failing to pay fees despite having an inability to do so).
Therefore, we do not address the issue. See Martinez v. State, 563 S.W.3d 503, 513 (Tex. App.—Corpus
Christi–Edinburg 2018, no pet.) (declining to address constitutional issues when appeal relied solely on
ability-to-pay statute); see also TEX. R. APP. P. 47.1.


                                                     5
       We also note that only one sufficient ground for revocation is necessary to support

a trial court’s decision to revoke community supervision. See Smith v. State, 286 S.W.3d
333, 342 (Tex. Crim. App. 2009). This includes Stowe’s plea of true to four violations,

which standing alone are sufficient to support revocation. See Cole v. State, 578 S.W.2d
127, 128 (Tex. Crim. App. 1979); see also Gonzales v. State, No. 13-16-00300-CR, 2017
WL 711650, at *2 (Tex. App.—Corpus Christi–Edinburg Feb. 23, 2017, no pet.) (mem.

op., not designated for publication). Because Stowe failed to challenge each of the trial

court’s findings, he has not demonstrated that the trial court abused its discretion in

revoking his community supervision. See Smith, 286 S.W.3d at 342.

       We overrule Stowe’s sole issue.

                                   III.   CONCLUSION

       We affirm the trial court’s judgment.

                                                              LETICIA HINOJOSA
                                                              Justice

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
27th day of June, 2019.




                                               6